This was an action in the nature of a bill of review, whereby appellant sought to have set aside a judgment entered against him in favor of appellee, rendered and entered on the minutes of the county court of Liberty county at a term prior to the filing of this suit. All parties appeared upon the hearing. The case was regularly tried, and judgment entered against appellant denying him any relief. The case is before us without a statement of facts, and an examination of the transcript does not disclose fundamental error.
The judgment is therefore affirmed.